Letton and Rose, JJ.,
dissenting.
We dissent from that part of the opinion holding that the rule in Shelley’s case is in force in this state notwithstanding the Nebraska statute relating to the construction of instruments conveying real estate and making it “the duty of the courts of justice to carry into effect the true intent of the parties, so far as such intent can be collected from the whole instrument, and so *692far as such intent is consistent with the rules of law.”
If, as the majority opinion holds, the intent statute does not have the effect to abrogate the rule, then in our opinion the next legislature may well consider whether Nebraska should join the majority of the states and specifically and definitely make an end of it.